
	

115 SRES 560 IS: Designating the month of June 2018 as “Immigrant Heritage Month”.
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 560
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Heller submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the month of June 2018 as Immigrant Heritage Month.
	
	
 Whereas the United States has a rich history because the United States has always been a country of immigrants;
 Whereas the diverse heritage of the United States is one of the defining aspects of the country's success story;
 Whereas generations of immigrants from every corner of the globe have helped build the economy of the United States and created the unique character of the country;
 Whereas the United States has long served as a melting pot of cultural diversity; Whereas immigrants continue to grow businesses, innovate, strengthen the economy, and create jobs for people in the United States; and
 Whereas many immigrants are entrepreneurs and business owners: Now, therefore, be it
		
	
 That the Senate— (1)designates June 2018 as Immigrant Heritage Month;
 (2)recognizes the significance of Immigrant Heritage Month as an important time to celebrate the contributions of immigrants to the history of the United States; and
 (3)urges the people of the United States to observe Immigrant Heritage Month with appropriate programs and activities.
			
